                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                            CEDAR RAPIDS DIVISION


TYLER MILLER,

       Plaintiff,                                      Case No. 1:20-cv-5

vs.                                          [Linn County Case No. LACV094549]

DANIELLE BRAZANT, KATIE
PAPESH, and J.S.M. MARION, LTD.                    NOTICE OF REMOVAL
dba MCDONALD’S,

       Defendants.


       Defendants Danielle Brazant, Katie Papesh, and J.S.M. Marion, Ltd. dba

McDonald’s, pursuant to 28 U.S.C. §§ 1441 and 1446, and Local Rule 81, request removal

of the instant action from the Iowa District Court in and for Linn County to the United

States District Court for the Northern District of Iowa, Cedar Rapids Division. In support

of their Notice of Removal, Defendants state:

       1.      On December 19, 2019, Plaintiff filed a Petition at Law and Jury Demand

against Danielle Brazant, Katie Papesh, and J.S.M. Marion, Ltd. dba McDonald’s, in the

Iowa District Court for Linn County.

       2.      On January 3, 2020 an Acceptance of Service was filed on behalf of the

Defendants acknowledging receipt and accepting service of the Original Notice and Petition

at Law and Jury Demand.

       3.      The time within which to file this Notice of Removal has not elapsed.

       4.      The Petition at Law and Jury Demand asserts claims under the Iowa Civil

Rights Acts and the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.




            Case 1:20-cv-00005-KEM Document 1 Filed 01/10/20 Page 1 of 3
       5.      The claim alleging violation of the ADA is within the original jurisdiction of

this Court because it arises under the laws of the United States, which may be removed

pursuant to 28 U.S.C. § 1441(c).

       6.      This Court has supplemental jurisdiction of the claim alleging violation of the

Iowa Civil Rights Act.

       7.      Pursuant to 28 U.S.C. § 1446(d), Defendants will timely serve Plaintiff’s

counsel written notice of the filing of this Notice of Removal.

       8.      Pursuant to 28 U.S.C. § 1446(d), Defendants will timely file a notice of filing

this Notice of Removal with the Clerk of Court for the Iowa District Court in and for Linn

County.

       9.      Pursuant to Local Rule 81(a)(1), copies of all process, pleadings, and orders

filed in the state court case are attached hereto as Exhibit A. Defendants will file a

supplemental Local Rule 81 statement when a file-stamped copy of the aforementioned

pleading is filed in Linn County Case No. LACV094549.

       10.     Pursuant to Local Rule 81(a)(2), no other matters are currently pending in

state court.

       11.     Pursuant to Local Rule 81(a)(3), the names and contact information of

counsel that have appeared in the state court action are included on the statement

complying with Local Rule 81(a), attached hereto as Exhibit B.

       WHEREFORE, Defendants Danielle Brazant, Katie Papesh, and J.S.M. Marion,

Ltd. dba McDonald’s, request this Court take jurisdiction of this notice of removal and issue

all necessary orders and process in order to remove the above-captioned case from the Iowa



                                               2



            Case 1:20-cv-00005-KEM Document 1 Filed 01/10/20 Page 2 of 3
District Court in and for Linn County to the United States District Court for the Northern

District of Iowa, Cedar Rapids Division.

                                            SIMMONS PERRINE MOYER BERGMAN PLC



                                            By
                                            Thomas D. Wolle AT0008564
                                            115 3rd St. SE, Suite 1200
                                            Cedar Rapids IA 52401
                                            Telephone: 319-366-7641
                                            Facsimile: 319-366-1917
                                            Email: twolle@spmblaw.com
                                            ATTORNEY FOR DEFENDANTS



                               CERTIFICATE OF SERVICE

        I hereby certify that on January 10, 2020, I served the foregoing via electronic mail to
the following:


Bradley J. Kaspar
Pickens, Barnes & Abernathy
1800 First Avenue NE, Suite 200
PO Box 74170
Cedar Rapids, IA 52407-4170
bkaspar@pbalawfirm.com




                                               3



          Case 1:20-cv-00005-KEM Document 1 Filed 01/10/20 Page 3 of 3
